In the United States Court of Federal Claims

No. 17-307
Filed: December 4, 2018

*$$$$*$$$$**$****$$$****$**$$$*$$*$$$*

and

TRANS DIGITAL TECHNOLOGIES,
LLC, and MoRPHo TRUST UsA, LLC,

Thjrd Party Defendants.

ac
MlCHAEL HADDAD, *
>1¢
Plaintiff, *
>}<
v. *
*
THE UNITED STATES, * 28 U.S.C. § 2514 (Forfeiture Of Fraudulent
* Claims);
Defendant, * RCFC 4l(a)(2) (Voluntary Disrnissal By Coult
* Order).
*
*
*
=1=
$
*
*

$****$$*$**$*$$$**$*$***$**$$**$***$*$

MEMORANDUM OPINION AND ()RDER

On March 6, 2017, Michael Haddad (“Plaintiff”) filed a Cornplaint in the United States
Court of` Federal Clairns.

On July 13, 2018, the Government filed an Answer alleging a counterclaim under 28 U.S.C.
§ 2514, that provides:

A claim against the United States shall be forfeited to the United
States by any person who corruptly practices or attempts to practice
any fraud against the United States in the proof, statement,
establishment, or allowance thereof.

In such cases the United States Court of` Federal Clairns shall
specifically find such fraud or attempt and render judgment of
forfeiture

28 U.S.C. §2514.

On October 19, 2018, Plaintiff filed a Motion For Entry Of Order requesting the court’s
permission Voluntarily to dismiss until he is able to obtain counsel.

 

 

 

 

 

On November 16, 2018, the Governnient and the Thjrd Party Defendants filed a Response
(“Resp.”) arguing that the Government’s counterclaim cannot be dismissed over an objection
Resp. at 2-4. ln the alternative, the November 16, 2018 Response argues that any dismissal should
be With prejudice. Resp. at 4-6.

Plaintiff did not submit a Reply on or before the December 3, 2018 deadline

Rule 41(a)(2) of the United States Court of Federal Claims (“RCFC”) provides that, after
a defendant serves an answer, a plaintiff may voluntarily dismiss “only by court order, on terms
that the court considers proper.” RCFC 41(a)(2). And, “[i]f` the defendant has pleaded a
counterclaim before being served With the plaintiffs motion to dismiss, the action may be
dismissed over the defendant’s objection only if the counterclaim can remain pending for
independent adjudication.” RCFC 41(a)(2).

This court’s jurisdiction over counterclaims “derives f`rom” its jurisdiction over claims
against the Govermnent. See W. Mgmt., Inc. v. Unitea' States, 498 F. App’x 10, 14 n.3 (Fed. Cir.
2012); see also RDA Constr. Corp. v. Unz`ted States, 132 Fed. Cl. 732, 783 (2017) (determining
that the court’s jurisdiction to adjudicate Government counterclaims “is subject to the prerequisite
that the court have jurisdiction to adjudicate an underlying claim against the Government in the
same case”), ajj”’d, 739 F. App’X 644 (Fed. Cir. 2018).

If the court dismisses Plaintiff’ s claim against the Government, the Govemment’s
counterclaim can no longer “remain pending for independent adjudication.” RCFC 41(a)(2). For
that reason, the October 19, 2018 Motion voluntarily to Withdraw is denied.

IT IS SO ORDERED.

 

sUsAN ."BRADEN
Senior Judge